

Exhibit 10.7




The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.
 
 
Salary Multiplier Rate
 
Termination Period
 
Change of Control
Continuation Period
 
 
(Section 4(a)(4))
 
(Section 1(n))
 
(Section 2)
 
 
 
 
 
 
 
Blake W. Krueger
 
3
 
3 years
 
36 months
James D. Zwiers
 
2
 
2 years
 
24 months








